Citation Nr: 1426224	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1970.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2009 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.

In December 20, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

The Board remanded the case for additional development in April 2011, and it is now again before the Board for adjudication.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals VA treatment records and an April 2014 Appellate Brief pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran submitted written statements from himself, family members, and colleagues which indicate that he may currently have psychiatric symptoms more severe than those reported at his May 2011 VA examination.  The Veteran also indicated that some of the observations of the May 2011 examiner were incorrect, such as the statements that the Veteran continues to attend church and go out to dinner and that he has not had any panic attacks or thought and speech impairment.  Moreover, the Board notes that it has been over 3 years since the Veteran was last examined.  The case must therefore be remanded in order to afford the Veteran a new VA psychiatric examination.

Additionally, the record indicates that the Veteran receives ongoing treatment with the Central Arkansas Veterans Healthcare System.  The record currently contains VA treatment records dated up to March 2012.  On remand, any outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the Central Arkansas Veterans Healthcare System since March 2012.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afterwards, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current level of severity of his service-connected PTSD.

The examiner must review the Veteran's claims file, including all medical records contained in Virtual VA, in conjunction with the examination.  The examiner should also be provided a copy of the General Rating Formula for Mental Disorders, and should specifically note the presence or absence (and degree of severity) of the criteria for ratings in excess of 30 percent listed therein.  The examiner must discuss the lay statements submitted by the Veteran, his family members, and friends in April 2012 and state whether these statements indicate more severe symptomatology than is demonstrated on examination.  The examiner must also opine as to the impact the Veteran's psychiatric symptoms have on his occupational and social functioning.  The examiner should explain the rationale for all opinions given.  If the examiner is unable to provide a rationale, he or she should explain why.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



